FILED
                            NOT FOR PUBLICATION                               APR 20 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10181

               Plaintiff - Appellee,              D.C. No. 4:10-cr-02936-CKJ-JJM

  v.
                                                  MEMORANDUM *
LAZARO BAHENA-ARANDA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Lazaro Bahena-Aranda appeals from the 50-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Bahena-Aranda contends that the district court erred in applying a 16-level

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
enhancement under U.S.S.G. § 2L1.2(b)(1)(A), because assault with a deadly

weapon under section 245(a) of the California Penal Code is not a categorical

crime of violence. This contention is foreclosed by United States v. Grajeda, 581
F.3d 1186, 1197 (9th Cir. 2009). Bahena-Aranda’s argument that we are not

bound by Grajeda in light of the subsequent case of Johnson v. United States, 130
S. Ct. 1265 (2010), is without merit. See Newdow v. Lefevre, 598 F.3d 638, 644

(9th Cir. 2010) (a three-judge panel may ignore circuit precedent only where it is

“clearly irreconcilable” with intervening higher authority); Banuelos-Ayon v.

Holder, 611 F.3d 1080, 1086 (9th Cir. 2010) (concluding that Johnson, which

concerned a statute “akin to California's simple battery statute,” did not undermine

the court’s prior conclusion that a conviction for willful infliction of corporal

injury upon a spouse or cohabitant was a categorical crime of violence).

      Bahena-Aranda’s contention that the district court erred by failing to

examine judicially noticeable documents fails because his prior conviction is a

categorical crime of violence. See Taylor v. United States, 495 U.S. 575, 602

(1990). Bahena-Aranda does not contest the fact of his prior conviction, nor did

the district court err in relying on the uncontested pre-sentence report to establish

the fact of that conviction. See United States v. Romero-Rendon, 220 F.3d 1159,

1163 (9th Cir. 2000).

      AFFIRMED.


                                           2                                        11-10181